Citation Nr: 1520268	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded October 2011 and March 2013 VA examinations.  However, for the reasons discussed below, the Board finds that the Veteran should be afforded another VA examination on remand.

The October 2011 VA examiner did not provide a rationale for his negative opinion.  Although the March 2013 VA examiner provided a rationale for her negative opinion, the Board finds that it was not adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The March 2013 examiner noted that the Veteran's hearing was normal upon discharge from military service.  She then noted that an Institute of Medicine report suggesting there is no scientific basis for delayed-onset hearing loss.  She concluded that the Veteran's hearing was not related to his military service.  There are several inadequacies in the examiner's opinion.  First of all, it is not required that the Veteran have hearing loss noted in service in order to establish entitlement to service connection for hearing loss.  Therefore, the examiner's reliance on the Veteran's normal hearing upon discharge as the only rationale for her negative etiology opinion was inappropriate.  Secondly, the examiner cited to a medical study to support her conclusion that "research does not support the concept of delayed onset of hearing loss."  However, as indicated by the part of the report quoted by the examiner, that Institute of Medicine study does not definitively preclude the existence of delayed-onset hearing loss; instead, it says that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime."  And lastly, the examiner does not address the fact that the Veteran's only reported acoustic trauma occurred during military service (as he reports wearing ear protection after service) and the fact that the Veteran's is service-connected for tinnitus based on in-service acoustic trauma.  For these reasons, the opinion is inadequate and another opinion must be obtained.

In light of the remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records.

2.  Then, the Veteran should be afforded a VA audiological examination by an examiner, from an examiner other than the ones who performed the October 2011 and March 2013 examinations, with sufficient expertise to determine the nature and etiology of any currently present hearing loss.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in active service.

Consideration should be given to the Veteran's post-service noise exposure, to include the use of hearing protection at his post-service employment and the lack of recreational noise exposure.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of noise exposure in service.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

